916 So. 2d 1058 (2005)
Arthur SCHEXNAYDER, Jr., Alice Labat, Estate of Theodore Dreyfus, Inc.
v.
ENTERGY LOUISIANA, INC., Entergy Services, Inc., Entergy Technology Holding Company, and Entergy Technology Company.
No. 2005-C-1255.
Supreme Court of Louisiana.
December 9, 2005.
In re Entergy Louisiana Inc. et al.; Entergy Services Inc.; Entergy Technology Holding Co.; Entergy Technology Co.;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of St. James, 23rd Judicial District Court Div. B, No. 28907; to the Court of Appeal, Fifth Circuit, No. 04-CA-636.
Denied.